Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-12, 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (US Pub App 2006/0045674) in view of Hirai (US Pub App 2014/0017043).

Regarding claim 1, CRAVEN discloses an apparatus for autonomous controlled environment agriculture (Fig.2) comprising: 
a first rack (6); 
at least one track assembly fixedly connected to the first rack (Para.9); 
a plurality of tray assemblies (7) wherein each of the tray assemblies is movably supported by at least one track assembly (Para.9), and is configured to be coupled to an adjacent tray assembly (Para.26, Fig.4) by at least one coupler disposed on at least a forward end and a rearward end of each tray assembly (14, 15, Figs.3,5); 
a carriage (9) moveable relative to the first rack (Fig.2); and 
a manipulator (Para.9) operably connected to the carriage and configured to add a first one of said tray assemblies to said at least one track assembly by coupling said first tray assembly to a second one of said tray assemblies on said at least one track, and configured to retrieve a first one of said tray assemblies on said track assembly by decoupling said first tray assembly from a second one of said tray assemblies on said track (Paras.36-37).  

CRAVEN does not further specifically disclose at least one fluid emitter configured to deliver a fluid to the tray assemblies and at least one drain configured to evacuate the fluid from the tray assemblies.
Hirai teaches a rack for accommodating tray units (Abstract) wherein fluid is supplied to (Para.21) and from (Para.21) the tray units.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN in view of Hirai, to include at least one fluid emitter configured to deliver a fluid to the tray assemblies and at least one drain configured to evacuate the fluid from the tray assemblies, in order to increase the time in storage for tray items requiring fluid. 

Regarding claim 2, CRAVEN, as modified above, further discloses the at least one coupler comprises at least one hook shaped component (14) each having a first proximal portion substantially perpendicular to the forward and rearward ends of the tray assembly (Fig.5) and a second distal portion substantially parallel to the forward and rearward ends of the tray assembly (Fig.5).  

Regarding claim 3, CRAVEN, as modified above, further discloses least one coupler (15) on the rearward end of each tray assembly has a second distal portion extending in an opposite direction from a second distal portion of an at least one coupler on the foreword end of the tray assembly (Fig.5).   

Regarding claim 5, CRAVEN discloses a method of autonomous controlled environment agriculture comprising: 
engaging a first tray assembly (7) of the plurality of tray assemblies with a manipulator (Para.9), wherein the first tray assembly has at least one forward coupler (14) on a forward end of the first tray assembly; 
positioning the at least one forward coupler on the first tray assembly above (Fig.5) at least one rearward coupler (15) on a rearward end of a second tray assembly (7) of the plurality of tray assemblies disposed on a track assembly of a rack (Para.9); 
lowering the first tray assembly such the at least one forward coupler on the first tray assembly slides into the at least one rearward coupler on the rearward end of the second tray assembly (Para.33).  

CRAVEN does not further specifically disclose delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain.
Hirai teaches a rack for accommodating tray units (Abstract) wherein fluid is supplied to (Para.21) and from (Para.21) the tray units.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN in view of Hirai, to include delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain, in order to increase the time in storage for tray items requiring fluid. 

Regarding claim 6, CRAVEN discloses a method of autonomous controlled environment agriculture comprising: 
engaging a first tray assembly (7) of the plurality of tray assemblies disposed on a track assembly of a rack (6) with a manipulator (Para.9), wherein the first tray assembly has at least one forward coupler (14,15) on a forward end of the first tray assembly;    
positioning the first tray assembly to disengage the at least one forward coupler from at least one rearward coupler on a rearward end of a second tray assembly of the plurality of tray assemblies disposed on the track assembly (Paras.36-37).  

CRAVEN does not further specifically disclose delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain.
Hirai teaches a rack for accommodating tray units (Abstract) wherein fluid is supplied to (Para.21) and from (Para.21) the tray units.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN in view of Hirai, to include delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain, in order to increase the time in storage for tray items requiring fluid. 

Regarding claim 11, CRAVEN, as modified above, further discloses a second rack (6) having at least one track assembly (Para.9) fixedly connected thereto, wherein the manipulator is positioned between the first rack and the second rack and configured to retrieve tray assemblies from the first rack and the second rack (Fig.2, Para.29).  

Regarding claim 12, CRAVEN discloses a method of autonomous controlled environment agriculture comprising: 
engaging a first tray assembly (7) of the plurality of tray assemblies with a manipulator (Para.9), wherein the first tray assembly is disposed on a first position on a track assembly (Para.9) of a first rack (6) and coupled to a second tray assembly (7) of the plurality of tray assemblies disposed on a second position on the track assembly (Figs.2,4), wherein the first tray assembly has at least one forward coupler (14, 15) on a forward end of the first tray assembly, and the second tray assembly has at least one rearward coupler (14, 15) on a rearward end of the second tray assembly, wherein the at least one forward coupler on the first tray assembly and the at least one rearward coupler on the second tray assembly are configured to couple the first tray assembly and the second tray assembly (Figs.4-5); 
moving the first tray assembly with the manipulator off the first position on the track towards the manipulator (Paras.36-37); 
moving the second tray assembly with the first tray assembly towards the manipulator to occupy the first position on the track assembly (Paras.36-37); 
disengaging the at least one forward coupler on the first tray assembly and the at least one rearward coupler on the second tray assembly (Paras.36-37).  

CRAVEN does not further specifically disclose delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain.
Hirai teaches a rack for accommodating tray units (Abstract) wherein fluid is supplied to (Para.21) and from (Para.21) the tray units.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN in view of Hirai, to include delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain, in order to increase the time in storage for tray items requiring fluid. 

Regarding claim 14, CRAVEN, as modified above, further discloses a second rack (6) having at least one track assembly fixedly connected thereto (Para.9), positioning the manipulator between the first rack and the second rack and retrieving tray assemblies from the first rack and the second rack with the manipulator (Fig.2, Para.29).  

Regarding claim 16, CRAVEN discloses a method of autonomous controlled environment agriculture (Fig.2) comprising: 
coupling a first tray assembly (7) of the plurality of tray assemblies to a second tray assembly (7) of the plurality of tray assemblies with a manipulator (Para.9) coupled to the first tray assembly, wherein the second tray assembly is disposed on a first position on a track assembly of a first rack (Para.9, Fig.2), wherein the first tray assembly has at least one forward coupler (14 or 15) on a forward end of the first tray assembly and at least one rearward coupler (14 or 15) on a rear end of the first tray assembly, and the second tray assembly has at least one rearward coupler on a rearward end of the second tray assembly, wherein the at least one forward coupler on the first tray assembly and the at least one rearward coupler on the second tray assembly are configured to couple the first tray assembly and the second tray assembly (Fig.5), and wherein the at least one rearward coupler on the first tray assembly is configured to couple to the manipulator (Paras.36-37); moving the first tray assembly with the manipulator to the first position on the track towards the manipulator (Paras.36-37); 
moving the second tray assembly with the first tray assembly away from the manipulator off of the first position on the track assembly (Paras.36-37); 
disengaging the at least one rearward coupler on the first tray assembly and the manipulator (Paras.36-37).

CRAVEN does not further specifically disclose delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain.
Hirai teaches a rack for accommodating tray units (Abstract) wherein fluid is supplied to (Para.21) and from (Para.21) the tray units.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN in view of Hirai, to include delivering a fluid to a plurality of tray assemblies, evacuating the fluid from the plurality tray assemblies through at least one drain, in order to increase the time in storage for tray items requiring fluid. 

Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (US Pub App 2006/0045674) in view of Hirai (US Pub App 2014/0017043), as applied above, and further in view of Feaster Jr (US 5,016,541).

Regarding claim 7, CRAVEN, as modified above, does not further specifically disclose each tray assembly comprises a tray operatively connected to a frame assembly.  
Feaster Jr teaches a transport system for moving trays which comprises a tray (18) operatively connected to a frame assembly (Fig.2).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven in view of Feaster Jr to have each tray assembly comprise a tray operatively connected to a frame assembly in order to more easily select a tray for use.

Regarding claim 4, CRAVEN, as modified above, further suggests by the taught combination each frame assembly is rotationally symmetrical about at least one axis (Feaster Jr Fig.2; Craven Fig.3). 

Claims 8-9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (US Pub App 2006/0045674) in view of Hirai (US Pub App 2014/0017043), as applied above, and further in view of Neeper (US Pub App 2007/0172396).

Regarding claim 8, CRAVEN, as modified above, does not further specifically disclose the manipulator comprises at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies.  
Neeper teaches an inventory management system wherein a manipulator (150) comprises at least one engagement thumb (730, Fig.8c) configured to interact with the at least one coupler (826) on the rearward end of a first one of said tray assemblies (808, Para.74).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN, as modified above, further in view of Neeper to have at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies in order to have more definitive control of the tray during coupling and uncoupling.

Regarding claim 9, CRAVEN, as modified above, further teaches the at least one engagement thumb is configured for bi-directional motion on the manipulator (Neeper, Fig.8c, Para.74).  

Regarding claim 15, CRAVEN, as modified above, does not further specifically disclose wherein moving the first tray assembly with the manipulator comprises interacting an engagement thumb disposed on the manipulator with an at least one rearward coupler on a rearward end of the first tray assembly.  
Neeper teaches an inventory management system wherein a manipulator (150) comprises at least one engagement thumb (730, Fig.8c) configured to interact with the at least one coupler (826) on the rearward end of a first one of said tray assemblies (808, Para.74).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven in view of Neeper to have at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies in order to have more definitive control of the tray during coupling and uncoupling.

Claims 10 rejected under 35 U.S.C. 103 as being unpatentable over Craven (US Pub App 2006/0045674) in view of Hirai (US Pub App 2014/0017043) and Feaster Jr (US 5,016,541), as applied above, and further in view of Mercury (US Pub App 2017/0174431).

Regarding claim 10, CRAVEN, as modified above, does not further specifically disclose the at least one track assembly further comprises a friction surface portion configured to support the frame assembly of a first tray assembly disposed in a position retrievable by the manipulator and further configured to overcome linear motion linear motion of the first tray assembly on the at least one track assembly.  

Mercury teaches an inventory management system comprises a friction surface (surface of 180) configured to overcome linear motion linear motion of the first tray assembly on the at least one track assembly (Figs.11-12, Para.88).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN, as modified above, to have a friction surface further in view of Mercury in order to ensure the payloads do not shift during storage.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (US Pub App 2006/0045674) in view of Hirai (US Pub App 2014/0017043) and Feaster Jr (US 5,016,541), as applied above, and further in view of Mercury (US Pub App 2017/0174431).

Regarding claim 13, CRAVEN, as modified above, does not further specifically disclose exerting countering forces overcoming linear motion on one of the first tray assembly and the second tray assembly when occupying the first position on the track assembly.  
Mercury teaches an inventory management system comprises a friction surface (surface of 180) configured to overcome linear motion linear motion of the first tray assembly on the at least one track assembly (Figs.11-12, Para.88).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified CRAVEN, as modified above, to have exert countering forces overcoming linear motion further in view of Mercury in order to ensure the payloads do not shift during storage.

Response to Arguments
Applicant’s arguments, filed 5/9/2022, with respect to the 112 rejections, together with the amendment filed 5/9/2022, have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 5/9/2022 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending Craven is not used for agriculture, inasmuch as Applicant had claimed this feature, it is disclosed by Craven.  And as such, any arguments pertaining to this element are considered nonpersuasive.  Craven discloses tray assemblies to store items not excluding items used for agriculture.
Further, Applicant’s arguments detail intended use structure, which is not required.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. {See MPEP 2114(I)} Therefore since Craven discloses structure capable of use in agriculture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Visser further discloses elements of a rack with tray assemblies using fluids.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652